DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species X in the reply filed on 04/04/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
the cap is threadingly engaged with threads formed on an opening of the container
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "140" and "110" have both been used to designate “cap”; reference characters "120" and "2320" have both been used to designate “sealing plate”; reference characters "150" and "2300" have both been used to designate “container”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “actuator mechanism” and “cap”; reference character “120” has been used to designate both “suction tube” and “sealing plate”; reference character “2300” has been used to designate both “pump apparatus” and “container”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 & 13 are objected to because of the following informalities:
Claim 2 should read --The pump apparatus of claim 1, wherein the actuator mechanism comprises a pump handle, wherein actuating the actuator mechanism comprises pumping the pump apparatus to move the pump handle from an extended configuration to a contracted configuration and  from a contracted configuration to an extended configuration.--
Claim 13 should read --The pump apparatus of claim 12, wherein the actuator mechanism comprises a pump handle, wherein actuating the actuator mechanism comprises pumping the pump apparatus to move the pump handle from an extended configuration to a contracted configuration and  from a contracted configuration to an extended configuration.--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“actuator mechanism” in Claims 1 & 12, where the generic placeholder is “mechanism”, the functional language is “causes: the viscous fluid to be suctioned upwardly through the suction tube and output from the output port, and the sealing plate to move downwardly”, and sufficient structure is not provided in the claim; instant application Paragraph 0043 defines the actuator mechanism as a pump handle, providing sufficient structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “when the first end of the suction tube is arranged in the viscous fluid in the interior of the container and the sealing plate is sealingly engaged with the interior wall of the container, actuating the actuator mechanism causes: the viscous fluid to be suctioned upwardly through the suction tube and output from the output port, and the sealing plate to move downwardly”, in Lines 13-18, is indefinite.  Due to the use of the word “when” in combination with the rest of the limitation, it is not clear if the suction tube is required to be arranged in the container as described in the limitation, or if this is an optional structural feature. If the structure in the limitation is required --a dispensing configuration as described in instant application Paragraph 0074--, it is not clear how the actuator mechanism can be actuated to pump fluid through the claimed pump apparatus with the claimed cap which is coupled to the container, as claimed in Line 3.  If the structure in the limitation is not required --a storage or shipping configuration as described in instant application Paragraphs 0074/0078/0079--, it is not clear how the elected species would work without the first end of the suction tube being arranged in the viscous fluid in the interior of the container.  Due to the two possible configurations, the scope of the claim is also not clear, since the two configurations require different structure --i.e., a cap coupled or not coupled to the container; the suction tube being stored within the container or inserted through the two suction tube apertures, etc.
 Since Applicant elected Species X, which is described as a “pump apparatus”, and it is not clear how the elected species would work as a pump apparatus without the first end of the suction tube being arranged in the viscous fluid in the interior of the container, the limitation will be interpreted as merely actuating the actuator mechanism causes: the viscous fluid to be suctioned upwardly through the suction tube and output from the output port, and the sealing plate to move downwardly when the cap is removed.  It should be noted, this interpretation requires a combination of two different inventions --the storage and the dispensing configurations--, so Applicant is required to amend the claims into a single inventive entity to overcome this rejection.
As to Claim 3, the limitation “a seal arranged to seal the viscous fluid in the container”, is indefinite.  Similar to the Claim 1 rejection above, the scope of the claim is not clear.  Instant application Paragraphs 0074/0078/0079 state the pump assembly has two configurations, the storage and the dispensing configurations.  These configurations require distinctly different structural configurations, as well as different structural elements.  Therefore, they must be interpreted as different and distinct inventions.  For example, instant application Paragraph 0078 states the cap is removed in the dispensing configuration, and instant application Paragraph 0079 states the seal is removed in the dispensing configuration.  By claiming the seal, it is not clear which configuration is being claimed, making the scope of the claim indefinite.  For the purpose of examination, the claim will be interpreted where the pump apparatus has a seal which is removed prior to use in the dispensing configuration.  It should be noted, this interpretation requires a combination of two different inventions --the storage and the dispensing configurations--, so Applicant is required to amend the claims into a single inventive entity to overcome this rejection.
As to Claim 4, the limitation “the seal is configured to be removed to permit the first end of the suction tube to be arranged in the viscous fluid in the interior of the container”, is indefinite.  Similar to the Claims 1 & 3 rejections above, the scope of the claim is not clear.  Instant application Paragraphs 0074/0078/0079 state the pump assembly has two configurations, the storage and the dispensing configurations.  These configurations require distinctly different structural configurations, as well as different structural elements.  Therefore, they must be interpreted as different and distinct inventions.  For example, instant application Paragraph 0078 states the cap is removed in the dispensing configuration, and instant application Paragraph 0079 states the seal is removed in the dispensing configuration.  By claiming the seal is removed, the claim transitions from a first inventive entity --the storage configuration-- to second inventive entity --the dispensing configuration.  Additionally, Claim 4 must be read in combination with Claim 3.  When this is done, Claim 4 is requiring both a seal and no seal, further making the claim indefinite.
As to Claim 5, the limitation “the seal is configured to be removed to permit access to the actuator mechanism”, is indefinite.  Similar to the Claims 1, 3 & 4 rejections above, the scope of the claim is not clear.  Instant application Paragraphs 0074/0078/0079 state the pump assembly has two configurations, the storage and the dispensing configurations.  These configurations require distinctly different structural configurations, as well as different structural elements.  Therefore, they must be interpreted as different and distinct inventions.  For example, instant application Paragraph 0078 states the cap is removed in the dispensing configuration, and instant application Paragraph 0079 states the seal is removed in the dispensing configuration.  By claiming the seal is removed, the claim transitions from a first inventive entity --the storage configuration-- to second inventive entity --the dispensing configuration.  Additionally, Claim 5 must be read in combination with Claim 3.  When this is done, Claim 5 is requiring both a seal and no seal, further making the claim indefinite.
Lastly, Claim 1 --although the claim was rejected for being indefinite above-- claims the suction tube extends through the first and second suction tube apertures, where the second suction tube aperture is located at the top of the container --see instant application Paragraph 0077--.  One of ordinary skill in the art would conclude the actuator mechanism has to be placed on top of the stabilizer for a user to operate the pump apparatus.  As such, it is not clear how the pump apparatus can operate to pump a viscous fluid when the actuator mechanism is between the seal and the stabilizer.  The extent of indefiniteness precludes Claim 5 from being examined on the merits. See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

As to Claim 12, the limitation “when the first end of the suction tube is arranged in the viscous fluid in the interior of the container and the sealing plate is sealingly engaged: with (i) the interior wall of the container, and (ii) the suction tube at the first suction tube aperture, actuating the actuator mechanism causes: the viscous fluid to be suctioned upwardly through the suction tube and output from the output port, and the sealing plate to move downwardly”, in Lines 15-21, is indefinite.  Due to the use of the word “when” in combination with the rest of the limitation, it is not clear if the suction tube is required to be arranged in the container as described in the limitation, or if this is an optional structural feature. If the structure in the limitation is required --a dispensing configuration as described in instant application Paragraph 0074--, it is not clear how the actuator mechanism can be actuated to pump fluid through the claimed pump apparatus with the claimed cap which is coupled to the container and seal which seals the fluid in the container, as claimed in Lines 3-4.  If the structure in the limitation is not required --a storage or shipping configuration as described in instant application Paragraphs 0074/0078/0079--, it is not clear how the elected species would work without the first end of the suction tube being arranged in the viscous fluid in the interior of the container.  Due to the two possible configurations, the scope of the claim is also not clear, since the two configurations require different structure --i.e., a cap coupled or not coupled to the container; a seal in or not in the container; the suction tube being stored within the container or inserted through the two suction tube apertures, etc.
 Since Applicant elected Species X, which is described as a “pump apparatus”, and it is not clear how the elected species would work as a pump apparatus without the first end of the suction tube being arranged in the viscous fluid in the interior of the container, the limitation will be interpreted as merely actuating the actuator mechanism causes: the viscous fluid to be suctioned upwardly through the suction tube and output from the output port, and the sealing plate to move downwardly when the cap and seal are removed.  It should be noted, this interpretation requires a combination of two different inventions --the storage and the dispensing configurations--, so Applicant is required to amend the claims into a single inventive entity to overcome this rejection.
As to Claim 14, the limitation “the seal is configured to be removed to permit the first end of the suction tube to be arranged in the viscous fluid in the interior of the container”, is indefinite.  Similar to the Claims 12 rejection above, the scope of the claim is not clear.  Instant application Paragraphs 0074/0078/0079 state the pump assembly has two configurations, the storage and the dispensing configurations.  These configurations require distinctly different structural configurations, as well as different structural elements.  Therefore, they must be interpreted as different and distinct inventions.  For example, instant application Paragraph 0078 states the cap is removed in the dispensing configuration, and instant application Paragraph 0079 states the seal is removed in the dispensing configuration.  By claiming the seal is removed, the claim transitions from a first inventive entity --the storage configuration-- to second inventive entity --the dispensing configuration.  Additionally, Claim 14 must be read in combination with Claim 12.  When this is done, Claim 14 is requiring both a seal and no seal, further making the claim indefinite.
As to Claim 15, the limitation “the seal is configured to be removed to permit access to the actuator mechanism”, is indefinite.  Similar to the Claims 1 & 14 rejections above, the scope of the claim is not clear.  Instant application Paragraphs 0074/0078/0079 state the pump assembly has two configurations, the storage and the dispensing configurations.  These configurations require distinctly different structural configurations, as well as different structural elements.  Therefore, they must be interpreted as different and distinct inventions.  For example, instant application Paragraph 0078 states the cap is removed in the dispensing configuration, and instant application Paragraph 0079 states the seal is removed in the dispensing configuration.  By claiming the seal is removed, the claim transitions from a first inventive entity --the storage configuration-- to second inventive entity --the dispensing configuration.  Additionally, Claim 15 must be read in combination with Claim 12.  When this is done, Claim 15 is requiring both a seal and no seal, further making the claim indefinite.
Lastly, Claim 12 --although the claim was rejected for being indefinite above-- claims the suction tube extends through the first and second suction tube apertures, where the second suction tube aperture is located at the top of the container --see instant application Paragraph 0077--.  One of ordinary skill in the art would conclude the actuator mechanism has to be placed on top of the stabilizer for a user to operate the pump apparatus.  As such, it is not clear how the pump apparatus can operate to pump a viscous fluid when the actuator mechanism is between the seal and the stabilizer.  The extent of indefiniteness precludes Claim 15 from being examined on the merits. See MPEP 2173.06 (II).  In the instant case, the second approach is being utilized, since “there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim".  Therefore, " it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
As to Claim 20, the limitation “the cap is threadingly engaged with threads formed on an opening of the container”, is indefinite.  The elected Species X, shown in instant application Figure 23 shows a rectangular container 2310.  As such, it is not clear how the cap can be coupled to the container using threads.  For a first structural element to be threadingly engaged with a second structural element, both structural elements must be threaded, and one of the structural elements is rotated onto the other structural element to mesh the respective threads.  It is not clear how a rectangular structure can be rotated onto another rectangular structure to mesh threads without the threads disengaging during rotation.  As such, the limitation is indefinite.  For the purpose of examination, the threading will be interpreted broadly to include similar coupling features such as flanges or beading.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (U.S. PGPub 2006/0196889), in view of Grothoff (U.S. Patent 4,750,532).
As to Claim 1, Masuda teaches a pump apparatus (900; Figures 20-26) for a viscous fluid (gel; Paragraph 0062 discusses the use of gel in embodiment 1; Paragraph 0132 discusses the only differences between Embodiment 1 and Embodiment 3 --Element 900--, none of which are the fluid pumped in the pump), comprising: a container (10’) in which the viscous fluid (gel) is arranged (Paragraph 0133)…a sealing plate (40) sealingly engaged with (Paragraph 0017) an interior wall (12’) of the container (10’) and arranged above (Paragraph 0140) the viscous fluid (gel), the sealing plate (40) defining a first suction tube aperture (41); a stabilizer (see Figure 21 below) arranged within (as shown in Figure 21) the container (10’) and defining a second suction tube aperture (11’); a suction tube (30’) configured to extend through (as shown in Figure 21) the first (41) and second (11’) suction tube apertures and having a first end (32’) and a second end (the top end of 30’ associated with 723 in Figure 21), the first end (32’) configured to be arranged in (as shown in Figure 20) an interior (the volume within 10’/12’) of the container (10’) and the second end (the top end of 30’ associated with 723 in Figure 21) being fluidly coupled to (as shown in Figure 21) an output port (721) for outputting (as demonstrated by the arrow in Figure 22) the viscous fluid (gel); and an actuator mechanism (800) coupled to (as shown in Figure 21) the suction tube (30’), wherein, when the first end (32’) of the suction tube (30’) is arranged in the viscous fluid (gel) in the interior (the volume within 10’/12’) of the container (10’) and the sealing plate (40) is sealingly engaged with (Paragraph 0017) the interior wall (12’) of the container (10’), actuating the actuator mechanism (800) causes (Paragraphs 0139-0140): the viscous fluid (gel) to be suctioned upwardly through the suction tube (30’) and output from the output port (721), and the sealing plate (40) to move downwardly (as demonstrated between Figures 22-23; see 112(b) above for interpretation clarification).

    PNG
    media_image1.png
    713
    694
    media_image1.png
    Greyscale

Masuda Figure 21, Modified by Examiner

Masuda does not teach a cap configured to be removably coupled to the container.
Grothoff describes a similar pump with a sealing plate (6) which seals with (via 7/8) the inner surface of the container (1), and teaches a cap (2) configured to be removably coupled to (Column 5, Lines 27-28) the container (1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to couple the cap, as taught by Grothoff, to the container, as taught by Masuda, to provide protection to the actuator mechanism (Grothoff describes Element 2 as a “protective cap”).
As to Claim 2, Masuda, as modified, teaches all the limitations of Claim 1, and continues to teach the actuator mechanism (Masuda 800) comprises a pump handle (as shown in Masuda Figure 21), wherein actuating the actuator mechanism (Masuda 800) comprises pumping the pump to move the pump handle from an extended configuration (as shown in Masuda Figure 21) to a contracted configuration (as shown in Masuda Figure 22) and vice versa (as shown in Masuda Figure 23).
As to Claim 7, Masuda, as modified, teaches all the limitations of Claim 1, and continues to teach the sealing plate (Masuda 40) sealingly engages with (via Masuda 43;Masuda Paragraphs 0009/0017) the suction tube (30’) at (as shown in Masuda Figure 21) the first suction tube aperture (41).
As to Claim 8, Masuda, as modified, teaches all the limitations of Claim 1, and continues to teach the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) is arranged at (as shown in Masuda Figure 21) a top (the top of Masuda 10’, as viewed in Masuda Figure 21) of the container (Masuda 10’) and above (as shown in Masuda Figure 21) the sealing plate (Masuda 40).
As to Claim 9, Masuda, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) has a one piece construction (as shown in Masuda Figure 21) with strengthening ribs (see Masuda Figure 21 in the Claim 1 rejection above).
As to Claim 10, Masuda, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) supports (via 11’) a position (radial position with respect to the suction tube axis) of the suction tube (30’) at the top (the top of Masuda 10’, as viewed in Masuda Figure 21) of the container (Masuda 10’).

Claims 3, 4, 6, 12-14, 16-17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, in view of Grothoff, further in view of Rutter (U.S. Patent 6,053,360).
As to Claim 3, Masuda, as modified, teaches all the limitations of Claim 1, but does not teach a seal arranged to seal the viscous fluid in the container.
Rutter describes a dispensing container, and teaches a seal (39) arranged on (as shown in Figure 3) the container (15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the seal, as taught by Rutter, on the container, as taught by Masuda, as modified, to provide a hermetic seal on the container (Rutter Column 3, Lines 58-60).
The modification of Rutter into Masuda, as modified, results in a seal (Rutter 39) arranged to seal (as shown in Rutter Figure 3) the viscous fluid (Masuda gel) in the container (Masuda 10’).
As to Claim 4, Masuda, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach the seal (Rutter 39) is configured to be removed (Rutter Column 4, Lines 50-54) to permit the first end (Masuda 32’) of the suction tube (Masuda 30’) to be arranged in (as shown in Masuda Figure 20) the viscous fluid (Masuda gel) in the interior (Masuda 12’) of the container (Masuda 10’).
As to Claim 6, Masuda, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach the seal (Rutter 39) comprises an induction seal (Rutter 39; Rutter Column 3, Lines 60-62).
As to Claim 12, Masuda teaches a pump apparatus (900; Figures 20-26) for a viscous fluid (gel; Paragraph 0062 discusses the use of gel in embodiment 1; Paragraph 0132 discusses the only differences between Embodiment 1 and Embodiment 3 --Element 900--, none of which are the fluid pumped in the pump), comprising: a container (10’) in which the viscous fluid (gel) is arranged (Paragraph 0133)…a sealing plate (40) sealingly engaged with (Paragraph 0017) an interior wall (12’) of the container (10’) and arranged above (Paragraph 0140) the viscous fluid (gel), the sealing plate (40) defining a first suction tube aperture (41); a stabilizer (see Figure 21 in Claim 1 rejection above) arranged within (as shown in Figure 21) the container (10’) and defining a second suction tube aperture (11’), wherein the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) is arranged at (as shown in Figure 21) a top (the top of 10’, as viewed in Figure 21) of the container (10’) and above (as shown in Figure 21) the sealing plate (40); a suction tube (30’) configured to extend through (as shown in Figure 21) the first (41) and second (11’) suction tube apertures and having a first end (32’) and a second end (the top end of 30’ associated with 723 in Figure 21), the first end (32’) configured to be arranged in (as shown in Figure 20) an interior (the volume within 10’/12’) of the container (10’) and the second end (the top end of 30’ associated with 723 in Figure 21) being fluidly coupled to (as shown in Figure 21) an output port (721) for outputting (as demonstrated by the arrow in Figure 22) the viscous fluid (gel); and an actuator mechanism (800) coupled to (as shown in Figure 21) the suction tube (30’), wherein, when the first end (32’) of the suction tube (30’) is arranged in the viscous fluid (gel) in the interior (the volume within 10’/12’) of the container (10’) and the sealing plate (40) is sealingly engaged: with (Paragraph 0017) (i) the interior wall (12’) of the container (10’), and (ii) the suction tube (30’) at the first suction tube aperture (41), actuating the actuator mechanism (800) causes (Paragraphs 0139-0140): the viscous fluid (gel) to be suctioned upwardly through the suction tube (30’) and output from the output port (721), and the sealing plate (40) to move downwardly (as demonstrated between Figures 22-23; see 112(b) above for interpretation clarification).
Masuda does not teach a cap configured to be removably coupled to the container; a seal arranged to seal the viscous fluid in the container.
Grothoff describes a similar pump with a sealing plate (6) which seals with (via 7/8) the inner surface of the container (1), and teaches a cap (2) configured to be removably coupled to (Column 5, Lines 27-28) the container (1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to couple the cap, as taught by Grothoff, to the container, as taught by Masuda, to provide protection to the actuator mechanism (Grothoff describes Element 2 as a “protective cap”).
Rutter describes a dispensing container, and teaches a seal (39) arranged on (as shown in Figure 3) the container (15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the seal, as taught by Rutter, on the container, as taught by Masuda, as modified, to provide a hermetic seal on the container (Rutter Column 3, Lines 58-60).
The modification of Rutter into Masuda, as modified, results in a seal (Rutter 39) arranged to seal (as shown in Rutter Figure 3) the viscous fluid (Masuda gel) in the container (Masuda 10’).
As to Claim 13, Masuda, as modified, teaches all the limitations of Claim 12, and continues to teach the actuator mechanism (Masuda 800) comprises a pump handle (as shown in Masuda Figure 21), wherein actuating the actuator mechanism (Masuda 800) comprises pumping the pump to move the pump handle from an extended configuration (as shown in Masuda Figure 21) to a contracted configuration (as shown in Masuda Figure 22) and vice versa (as shown in Masuda Figure 23).
As to Claim 14, Masuda, as modified, teaches all the limitations of Claim 12, and continues to teach the seal (Rutter 39) is configured to be removed (Rutter Column 4, Lines 50-54) to permit the first end (Masuda 32’) of the suction tube (Masuda 30’) to be arranged in (as shown in Masuda Figure 20) the viscous fluid (Masuda gel) in the interior (Masuda 12’) of the container (Masuda 10’).
As to Claim 16, Masuda, as modified, teaches all the limitations of Claim 12, and continues to teach the seal (Rutter 39) comprises an induction seal (Rutter 39; Rutter Column 3, Lines 60-62).
As to Claim 17, Masuda, as modified, teaches all the limitations of Claim 12, and continues to teach the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) supports (via 11’) a position (radial position with respect to the suction tube axis) of the suction tube (30’) at the top (the top of Masuda 10’, as viewed in Masuda Figure 21) of the container (Masuda 10’).
As to Claim 19, Masuda, as modified, teaches all the limitations of Claim 12, and continues to teach the stabilizer (see Masuda Figure 21 in the Claim 1 rejection above) has a one piece construction (as shown in Masuda Figure 21) with strengthening ribs (see Masuda Figure 21 in the Claim 1 rejection above).

	
Claims 11, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, in view of Grothoff, further in view of Spencer (U.S. Patent 6,302,304).
As to Claim 11, Masuda, as modified, teaches all the limitations of Claims 1, 8 & 10, but does not teach a position assurance device arranged at a bottom of the container, wherein the position assurance device supports the position of the suction tube at the bottom of the container.
Spencer describes a dispensing pump and teaches a position assurance device (14) arranged at (as shown in Figure 1) a bottom (11) of the container (1), wherein the position assurance device (14) supports the position (Column 3, Line 66 to Column 4, Line 17) of the suction tube (3) at (as shown in Figure 1) the bottom (11) of the container (1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the position assurance device, as taught by Spencer, on bottom the container, as taught by Masuda, as modified, to “form a guide-so that when the system is being assembled and the feed tube put into the container, it is easy to push its foot onto and into fitting relationship with the projection (Column 3, Line 66 to Column 4, Line 17)”.
As to Claim 18, Masuda, as modified, teaches all the limitations of Claims 12 & 17, but does not teach a position assurance device arranged at a bottom of the container, wherein the position assurance device supports the position of the suction tube at the bottom of the container.
Spencer describes a dispensing pump and teaches a position assurance device (14) arranged at (as shown in Figure 1) a bottom (11) of the container (1), wherein the position assurance device (14) supports the position (Column 3, Line 66 to Column 4, Line 17) of the suction tube (3) at (as shown in Figure 1) the bottom (11) of the container (1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the position assurance device, as taught by Spencer, on bottom the container, as taught by Masuda, as modified, to “form a guide-so that when the system is being assembled and the feed tube put into the container, it is easy to push its foot onto and into fitting relationship with the projection (Column 3, Line 66 to Column 4, Line 17)”.
As to Claim 20, Masuda, as modified, teaches all the limitations of Claim 12, but does not teach the cap is threadingly engaged with threads formed on an opening of the container.
Spencer describes a dispensing pump and teaches the cap (13) is threadingly engaged with (via 132; Figure 1) threads (122; see 112(b) rejection above for interpretation clarification) formed on an opening (the top of container 12, as viewed in Figure 1) of the container (1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the annular beading and annular recess, as taught by Spencer, to couple the cap to the container, as taught by Masuda, as modified, to firmly secure the cap to the container.  The use of beading with a companion recess is a well-known structure in the art, and the use of the structure on a cap and container yields predictable results, i.e., securing the cap to the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fries (2019/0143354) and Rossignol (2003/0132252) describe dispensers with suction tubes, and pistons separating the pumped fluid from air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746